


110 HRES 889 IH: Condemning the December 11, 2007, terrorist

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 889
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Delahunt, Mr. Ackerman,
			 Mr. Poe, and
			 Mr. Cohen) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the December 11, 2007, terrorist
		  bombings on the people of Algeria and United Nations personnel, and expressing
		  sympathy to the victims of these terrorist attacks.
	
	
		Whereas on December 11, 2007, two suicide bombers launched
			 terrorist attacks against the people of Algeria and the United Nations, killing
			 and injuring, in twin-car bombs, dozens of people in Algiers, Algeria, at the
			 supreme court, and the offices of the United Nations High Commissioner for
			 Refugees and of the United Nations Development Program;
		Whereas reports indicate that the Al-Qaeda Organization in
			 the Land of the Islamic Maghreb claimed responsibility for the 2 attacks in
			 Algiers;
		Whereas the toll of victims from these terrorist attacks
			 stands at more than 37 dead, over 200 wounded (including school children and
			 college students), and others are missing;
		Whereas at least 17 United Nations personnel were killed
			 in the attacks;
		Whereas these latest attacks follow multiple suicide
			 attacks in Algeria and Morocco in April 2007, which claimed 33 lives in
			 Algiers, killed a Moroccan police officer, and caused numerous injuries to
			 others;
		Whereas Algeria and Morocco are Mediterranean Partners of
			 the Organization for Security and Cooperation in Europe which has among its
			 highest priorities a commitment to combating terrorism;
		Whereas Algeria and Morocco have been unwavering in their
			 determination to defeat terrorism, a goal shared by the United States;
		Whereas this is not the first time that United Nations
			 personnel have been the deliberate target of terrorists;
		Whereas the attacks of December 11, 2007, came 4 years
			 after a truck bomb attack destroyed the United Nations headquarters in Baghdad,
			 Iraq, in 2003, taking the lives of 22 United Nations staff and wounding more
			 than 150;
		Whereas Sergio Vieira de Mello, the Secretary-General’s
			 Special Representative for Iraq, was among the victims in the 2003
			 attack;
		Whereas the December 11, 2007, terrorist bombings
			 destroyed the offices of the United Nations Development Program and severely
			 damaged the offices of the United Nations High Commissioner for Refugees in
			 Algiers;
		Whereas the United Nations High Commissioner for Refugees
			 António Guterres said, The UN is an entity that works for world peace,
			 an entity that tries to be an honest broker, especially when dealing with the
			 humanitarian needs of refugees and other victims of violence and
			 persecution.;
		Whereas the United Nations is on the front lines of the
			 war-torn and devastated areas in Africa, Asia, Europe, the Middle East, and
			 North and South Americas, helping to bring stability to volatile and
			 conflict-ridden regions and promoting humanitarian ideals; and
		Whereas, even in the face of this most recent targeted
			 attack, the United Nations will hold firm to its mandate of promoting peace,
			 stability, and human rights: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly condemns
			 the December 11, 2007, terrorist attacks in Algiers, Algeria, and other such
			 attacks against innocents and those who would assist the most
			 vulnerable;
			(2)expresses its
			 heartfelt sympathy for the victims of these terrorist attacks and their
			 families;
			(3)calls on the
			 President to make available all appropriate assistance requested by the
			 Algerian authorities for those affected by this tragedy;
			(4)reaffirms its
			 support for the people of Algeria as they recover from these cowardly and
			 inhumane attacks, and for their continued struggle against extremism and
			 violence;
			(5)expresses its
			 readiness to support and assist the Algerian authorities in their efforts to
			 bring to justice those individuals responsible for the December 11, 2007,
			 attacks in Algiers, Algeria, and to detect, pursue, disrupt, and dismantle the
			 networks that plan and carry out such attacks; and
			(6)supports the
			 United Nations in its efforts to promote peace and to help people who are most
			 in need around the world.
			
